tcmemo_2005_174 united_states tax_court olsen-smith ltd smith-olsen plc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date l is a general_partnership the direct partners of which are three limited_liability companies llcs p amended its petition in this tefra partnership-level proceeding to allege that l’s net_earnings from self- employment nese were zero instead of dollar_figure as reported or dollar_figure as determined by r p argues that l has no nese as defined in sec_1402 i r c because neither l nor any of its partners has a partner or member who is an individual r moves to strike p’s allegation asserting that the court lacks jurisdiction in this proceeding to decide whether l has an indirect_partner who is an individual held because a determination of the ownership of a passthrough_entity that is a direct partner in a partnership may involve information not usually maintained by the partnership a determination of the members of the llcs and thus indirect partners of l is a nonpartnership item that the court is not allowed to decide in this tefra partnership-level proceeding brad s ostroff and martha combellick patrick specially recognized for petitioner anne w durning for respondent memorandum opinion laro judge this case is a partnership-level proceeding subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_628 smith-olsen plc smith olsen the tax_matters_partner of olsen-smith ltd ltd petitioned the court to readjust partnership items relating to a notice of final_partnership_administrative_adjustment fpaa issued by the commissioner as to ltd’s taxable_year ltd is a general_partnership the partners of which are three passthrough entities known as limited_liability companies llcs in relevant part the fpaa determined that ltd’s net_earnings_from_self-employment nese totaled dollar_figure instead of dollar_figure as reported on account of a dollar_figure increase that the commissioner made to ltd’s ordinary_income following concessions we must decide whether we have jurisdiction to decide the single substantive issue remaining in dispute specifically petitioner in an amendment to petition alleged that ltd had no nese because neither ltd nor any of its partners had a partner or member who was an individual petitioner argues that the court’s identity of ltd’s actual partners is a partnership_item that is more appropriately made in this tefra partnership-level proceeding than in a partner-level proceeding because that identification may affect the allocation of ltd’s income or loss to its partners respondent moves the court to strike petitioner’s allegation arguing that the court lacks jurisdiction in a tefra partnership- level proceeding to decide whether ltd had an indirect_partner who was an individual we agree with respondent and shall grant his motion background1 ltd is a general_partnership formed in its business is the practice of law its principal_place_of_business was in phoenix arizona when the petition commencing this proceeding was filed with the court during ltd had three equal direct partners smith olsen smith associates plc smith associates and rossie associates plc rossie associates smith olsen was an arizona professional llc apllc whose members were a complex_trust named who trust 1-percent_owner and a grantor_trust named sko-96 trust 99-percent owner the grantor of sko-96 the recitations in this opinion are obtained from the parties’ stipulations of fact and the exhibits submitted therewith we set forth these recitations solely for the purpose of deciding respondent’s motion trust was alfred j olsen olsen smith associates was an apllc whose members were a complex_trust named wlk trust 1-percent_owner and a grantor_trust named mbk-96 trust 99-percent owner the grantor of mbk-96 trust was susan k smith smith olsen’s wife rossie associates was an apllc with a single member a grantor_trust named jjr-97 trust the grantor of jjr-97 trust was james j rossie jr rossie olsen smith and rossie collectively the three individuals were all attorneys who during worked for and received salaries from ltd during that year the three individuals also received compensation from ltd in the form of fringe_benefits ltd filed a form_1065 u s partnership return of income return that reported that ltd realized dollar_figure of ordinary_income during that year and that all of this income was nese the return also reported that ltd’s partners were smith olsen smith associates and rossie associates but did not provide any details as to the members of the llcs in relevant part the commissioner determined in the fpaa that ltd’s nese totaled dollar_figure on account of a dollar_figure increase that respondent made to ltd’s ordinary_income the commissioner has since conceded a portion of the dollar_figure increase in ordinary_income and nese discussion the tefra partnership-level procedures prescribed in sec_6221 through require that all challenges to adjustments of partnership items be made in a single unified proceeding under these procedures the tax treatment of any partnership_item and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item shall be determined at the partnership level sec_6221 the commissioner generally must wait until a partnership-level proceeding is over to assess a liability attributable to a partnership_item see sec_6225 87_tc_783 the commissioner generally must follow the deficiency procedures before assessing a deficiency relating to a nonpartnership item such as an affected_item see sec a see also sec_6231 defines a nonpartnership item as an item which is or is treated as not a partnership_item sec_6231 defines an affected_item as any item to the extent the item is affected by a partnership_item the court’s jurisdiction over a tefra partnership-level proceeding is invoked when the tax_matters_partner or other eligible_partner timely files a petition with the court seeking a unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure readjustment of partnership items adjusted in a valid fpaa see sec_6226 rule c see also meserve drilling partners v commissioner tcmemo_1996_72 affd 152_f3d_1181 9th cir the court has jurisdiction in such a proceeding to determine partnership items to which the fpaa relates the proper allocation of those items among the partners and the applicability of any penalty addition_to_tax or additional_amount relating to an adjustment to a partnership_item see sec_6226 we decide herein whether ltd’s reporting on its return of its ordinary_income as nese fits within this jurisdiction or more specifically whether that reporting is a partnership_item the term nese denotes the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business plus his distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member sec_1402 the instructions to the return generally required ltd for purpose of that return’s schedule k partner’s shares of income credits deductions etc to report all of ltd’s ordinary_income from trade_or_business activities as nese except sec_702 provides that in determining his income_tax each partner shall take into account separately his distributive_share of the partnership's taxable_income or loss exclusive of items requiring separate computation under other paragraphs of this subsection to the extent that the income was allocated to limited partners estates trusts corporations exempt_organizations or iras see the instructions to form_1065 pincite petitioner argues that the reporting of ltd’s ordinary_income as nese is within our jurisdiction because it is a characterization of partnership income that is a partnership_item under sec_6231 according to petitioner ltd had no nese in that neither it nor any of its partners had a partner or member who was an individual petitioner asserts more specifically that none of the three individuals was a partner and asks the court to decide the same petitioner asserts that the identity of ltd’s actual partners also may affect the allocation of income among those partners another indicium of a partnership_item under sec_6231 see infra p ltd paid salaries and fringe_benefits to the three individuals and as petitioner sees it sec_707 would operate to disallow ltd’s deduction of the payroll_taxes paid on the salaries and to treat the fringe_benefits as guaranteed payments if the three individuals were in fact partners of ltd respondent argues that the court’s jurisdiction as to the issue at hand is narrower than that espoused by petitioner according to respondent the court in a tefra partnership-level proceeding may decide only the amount of a partnership’s nese as ascertained mechanically under the instructions to form_1065 in that those instructions neither require nor permit the consideration of any information concerning indirect partners respondent asserts the court may not in this proceeding look through the two tiers of passthrough entities connected to ltd and identify ltd’s indirect partners we begin our analysis with sec_6231 that section provides that a partnership_item is any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level thus in accordance with this section the court will have jurisdiction over the disputed issue in that it will be a partnership_item if we find that a reporting of ltd’s ordinary_income as nese is an item required to be taken into account for ltd’s taxable_year under a provision of subtitle a and an item that the regulations provide is more appropriately determined at the partnership level than at the partner level we do not make either finding subtitle a did not require that ltd determine dispositively the amount of its ordinary_income that was nese subtitle a requires that a partnership separately state the amount of income that may affect partners differently or as applicable here the amount of income that would be nese in the hands of the ultimate recipients if those recipients were in fact individuals cf 99_tc_298 thus as to the issue at hand ltd was excused by subtitle a and the instructions to form_1065 from reporting separately that portion of its ordinary_income that was not nese because that portion was allocated to direct partners which were limited partners estates trusts corporations exempt_organizations or iras see eg the instructions to form_1065 supra pincite whether an individual actually was a member of one or more of the passthrough entities llcs at issue and thus was an indirect_partner of ltd was not a determination that ltd was required to make under subtitle a where as here a partnership_interest is held by a direct partner that is an llc the partnership must state that its ordinary_income is nese without consideration of the nature or identity of the actual or reported owners of the llc the actual taxability of the separately_stated amount as nese if later disputed by the commissioner is then determined at the indirect_partner level through an affected_item notice_of_deficiency issued after the tefra partnership- level proceeding is complete petitioner seeks a contrary conclusion by focusing on the definition of nese set forth in sec_1402 petitioner notes that this definition requires the presence of an individual as a direct or indirect recipient of self-employment_income and states that it knows conclusively that neither it nor any of its partners had a member or partner who was an individual petitioner concludes that ltd had no nese within the meaning of sec_1402 and asserts that the court will conclude similarly by deciding the question of whether any of the three individuals was an actual partner of ltd according to petitioner if the court were to decide that one or more of the three individuals was in fact a partner of ltd that decision would impact the characterization of ltd’s income the tax treatment of ltd’s payments to the three individuals and the distributive_share of income and loss to ltd’s partners we disagree with petitioner’s assertions and conclusions first respondent has not determined that any of the three individuals was or was not actually a partner of ltd nor has respondent taken a position in this case that is inconsistent with the position taken by ltd on its return that none of the three individuals was such a partner petitioner is attempting to raise in this proceeding an issue as to the identity of ltd’s actual partners by requesting that the court rule that the three individuals’ status in ltd was as reported ie that none of the three individuals was a partner of ltd we view petitioner’s request that the court decide this issue as a request for an advisory opinion which we decline to render we also consider it inappropriate to opine on the hypothetical potential adjustments that respondent might propose if any of the three individuals was in fact a partner of ltd nor do we conclude that ltd’s reporting of its ordinary_income as nese is an item that the regulations provide is more appropriately determined at the partnership level than at the partner level sec_301_6231_a_3_-1 proced admin regs lists those items that are partnership items because they are more appropriately determined at the partnership level in relevant part that list includes a partnership’s characterization of its items of income credit gain loss or deduction as discussed above ltd was not required at the partnership level to characterize the amount of its ordinary_income that was in fact nese ltd was required at that level to determine the entity status of its three direct partners and to report perfunctorily its ordinary_income as nese except to the extent that the ordinary_income was allocated to a direct partner that was a limited_partner estate_trust corporation exempt_organization or ira ltd was not required to determine the identity of its indirect partners and it was not required to determine whether any member of those indirect partners was itself a passthrough_entity ltd also was not required to determine the ultimate recipients of its ordinary_income each of these matters that ltd was not required to determine had no effect on ltd its books_or_records or any other aspect of the partnership cf hambrose leasing v commissioner supra pincite while petitioner argues that it believes that ltd did not have an indirect_partner who was an individual the finding of a partnership_item does not hinge on whether the item is determinable from information actually available at the partnership level that finding turns on whether the partnership is required to make a determination of the item see dakotah hills offices ltd pship v commissioner tcmemo_1996_35 cf 95_tc_1 our conclusion as to the issue at hand is further supported by analogy to two of this court’s previous holdings first in 95_tc_74 the court held that the determination of whether a father was the true and beneficial_owner of shares in an s_corporation held in the name of his sons was properly made at the individual shareholder level we reasoned that the true and beneficial_ownership of the shares wa sec_4 under the s_corporation audit and litigation procedures sec_6241 through a subchapter_s_item denotes any item of an s_corporation to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the corporate level sec the tax treatment of a subch s item generally must be determined in an entity level proceeding see sec_6241 while these s_corporation procedures were enacted shortly after the tefra procedures as part of the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1691 the s_corporation procedures were repealed as of date by the small_business job protection act of publaw_104_188 sec c 110_stat_1781 more appropriately determined at the individual level because the determination depended upon factors that could not be determined at the corporate level and required participation of the allegedly true owner of the shares id pincite second in grigoraci v commissioner tcmemo_2002_202 we applied the stated reasoning of hang to reach a similar result in grigoraci two partnerships were each owned by subchapter_s_corporations which in turn were each owned by an individual accountant respondent argued that the accountants were the actual owners partners of the partnerships we held that we lacked jurisdiction in that tefra partnership-level proceeding to decide that issue we noted that the issue was a nonpartnership item in that the partnerships could not determine whether their corporate partners should be respected for federal tax purposes without consideration of information that was not available at the partnership level eg information as to the manner in which the corporations’ activities were conducted whether they were properly formed whether they had valid purposes and whether they actually conducted business we also noted that most of the evidence relevant to determining whether the corporations or the individuals were the partners centered on while a partnership reports its income on form_1065 an s_corporation reports its income on form_1120s u s income_tax return for an s_corporation in contrast to schedule k of form_1065 schedule k to form_1120s does not require that an s_corporation separately state its earnings from self-employment the acts motives and intentions of the individuals and not on actions taken by the partnerships here as in hang and grigoraci a decision as to ltd’s nese turns on a determination of ltd’s true and beneficial owners and that determination depends upon facts that may not be determinable as the partnership level petitioner attempts to distinguish those cases by arguing that an identification of ltd’s actual partners may affect the allocation of ltd’s income or loss which in and of itself is an indicium of a partnership_item under sec_6231 for the reasons stated above we find this attempt unavailing we shall grant respondent’s motion to strike for lack of jurisdiction all arguments made by the parties have been considered and those arguments not discussed are irrelevant or without merit accordingly an appropriate order will be issued and decision will be entered under rule
